
	
		II
		109th CONGRESS
		2d Session
		S. 3566
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To ensure adequate funding for high-threat areas, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the High Risk Protection Act of
			 2007.
		2.DefinitionsIn this Act—
			(1)the term
			 critical infrastructure has the meaning given the term in section
			 2 of the Homeland Security Act of 2002 (6 U.S.C. 101);
			(2)the term
			 Department means the Department of Homeland Security;
			(3)the term
			 high-threat area means an area determined to be a high-threat area
			 under section 3(a)(1);
			(4)the term
			 Secretary means the Secretary of Homeland Security; and
			(5)the term
			 Urban Area Security Initiative Grant Program means the Urban Area
			 Security Initiative Grant Program administered by the Department from funds
			 appropriated for discretionary grants to high-threat, high-density urban
			 areas.
			3.Funding for the
			 Urban Area Security Initiative Grant Program
			(a)In
			 general
				(1)Allocation
			 based on risk onlyNotwithstanding any other provision of law,
			 amounts appropriated to the Department for the Urban Area Security Initiative
			 Grant Program shall be allocated based solely on risk (which shall include an
			 evaluation of threats, vulnerabilities, and consequences and consideration of
			 any previous terrorist attacks), as determined by the Secretary based on the
			 considerations listed in subparagraphs (A) and (B) of paragraph (2).
				(2)Determination
			 of high-threat areasIn determining which areas qualify as
			 high-threat areas for the Urban Area Security Initiative Grant Program, the
			 Secretary shall consider—
					(A)whether the
			 area—
						(i)contains critical
			 infrastructure, including—
							(I)skyscrapers and
			 large commercial buildings;
							(II)transportation
			 assets, including rail and mass transit, bridges and tunnels, and
			 airports;
							(III)commuting
			 populations;
							(IV)a national
			 monument or icon;
							(V)a nuclear power
			 plant or nonpower reactor;
							(VI)a
			 seaport;
							(VII)a chemical
			 facility;
							(VIII)a military
			 facility;
							(IX)a Federal
			 facility;
							(X)a dam;
							(XI)a nonnuclear
			 electric power plant;
							(XII)a food or
			 agriculture center;
							(XIII)an oil or
			 natural gas refinery or pipeline;
							(XIV)a financial
			 center; and
							(XV)a stadium or
			 arena; and
							(ii)is
			 located on an international border or coastline, including the number of border
			 crossings; and
						(B)the population,
			 population density, law enforcement investigative and enforcement activity, and
			 tourism in the area.
					(3)Determination
			 of allocationIn allocating amounts among high-threat areas for
			 the Urban Area Security Initiative Grant Program, the Secretary shall evaluate
			 all threats (including threats to national monuments and icons) and critical
			 infrastructure vulnerabilities located in high-threat areas using the
			 considerations listed in subparagraphs (A) and (B) of paragraph (2).
				(b)Peer
			 reviewThe Urban Area Security Initiative Grant Program shall not
			 be subject to the peer review process of the Department.
			(c)Use of
			 fundsNotwithstanding any other provision of law, funds made
			 available under the Urban Area Security Initiative Grant Program may be used
			 for overtime and other employment costs directly relating to the prevention of
			 terrorist activities and any other activity determined to be necessary by the
			 Secretary.
			(d)Reporting
			 regarding grantsNot later than 30 days before making a final
			 allocation of grants to high-threat areas under the Urban Area Security
			 Initiative Program, the Secretary shall submit to each Member of the Senate and
			 the House of Representatives who represents a high-threat area a report
			 regarding the proposed allocation of funds, including a description of the
			 analysis of critical infrastructure used in making the proposed
			 allocation.
			4.Reporting
			 regarding determination and evaluationThe Secretary shall submit a report to the
			 Committee on Homeland Security and Government Affairs and the Committee on
			 Appropriations of the Senate and the Committee on Homeland Security and the
			 Committee on Appropriations of the House of Representatives regarding the
			 determination of high-threat areas, evaluation of threats, vulnerabilities, and
			 consequences, and consideration of any previous terrorist attacks under section
			 3(a).
		
